 1   Scottlynn J Hubbard, SBN 212970
     Disabled Advocacy Group, APLC
 2
     12 Williamsburg Lane
 3   Chico, CA 95926
     Telephone: (530) 895-3252
 4
     Facsimile: (530) 894-8244
 5   Email: USDEast@HubsLaw.com
 6
     Attorney for Plaintiff
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                            EASTERN DISTRICT OF CALIFORNIA
10
11
     Sheryl Wilson,                               ) Case No. 2:18-cv-00660-KJM-KJN
12                                                )
             Plaintiff,                           )
13                                                ) Stipulation to Continue
             vs.                                  ) Mediation/VDRP Date
14                                                )
                                                  )
15   Pan Norcal, LLC, et al.,                     )
                                                  )
16                                                )
             Defendants.                          )
17                                                )
                                                  )
18
19
20
21
22
23
24
25
26
27
28
     Wilson v. Pan Norcal, LLC, et al.,                                    Case No: 2:18-cv-00660-KJN-KJM
                                    Stipulation to Continue Mediation/VDRP Date
                                                   Page 1
 1           On May 30, 2018, the Court ordered the parties to initiate participation
 2   in VDRP if they were not able to reach a settlement on their own. The case was
 3   activated to VDRP and, on August 14, 2018, Charles L. Post was assigned as
 4   the Neutral. The parties are currently scheduled to appear for mediation with
 5   Mr. Post on January 30, 2019. The parties believe that settlement of this matter
 6   may hinge on two (2) medical reports expected in Plaintiff’s concurrent
 7   Workers’ Compensation case, however, those reports will not be available until
 8   after the currently scheduled mediation. As such, the parties request that the
 9   last day to participate in mediation be extended to April 30, 2019.
10
     Dated: January 11, 2019               DISABLED ADVOCACY GROUP, APLC
11
12
                                           /s/ Scottlynn J Hubbard
13
                                           SCOTTLYNN J HUBBARD
14                                         Attorney for Plaintiff Sheryl Wilson
15
16   Dated: January 11, 2019               FLYNN RESTAURANT GROUP
17
18                                          /s/ Jenna Yott
19                                         JENNA YOTT
                                           Attorney for Defendant Pan Norcal, LLC
20
21
     Dated: January 11, 2019               WOOD SMITH HENNING & BERMAN, LLP
22
23
24                                         /s/ Steven Disharoon
                                           STEVEN DISHAROON
25                                         Attorney for Defendant TJM Plaza GRF2, LLC
26
27
28
     Wilson v. Pan Norcal, LLC, et al.,                                    Case No: 2:18-cv-00660-KJN-KJM
                                    Stipulation to Continue Mediation/VDRP Date
                                                   Page 2
 1                                               ORDER
 2           GOOD CAUSE HAVING BEEN SHOWN, the parties shall conduct
 3   mediation with Neutral Charles Post by April 30, 2019.
 4   DATED: January 16, 2019.
 5
 6
                                                    UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Wilson v. Pan Norcal, LLC, et al.,                                    Case No: 2:18-cv-00660-KJN-KJM
                                    Stipulation to Continue Mediation/VDRP Date
                                                   Page 3
